Citation Nr: 1759693	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-25 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, posttraumatic stress disorder (PTSD), and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to April 1980 and September 2002 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded this appeal for additional development in August 2016.

A personal hearing was conducted between the Veteran and undersigned in May 2016.  A transcript is associated with the record.


FINDING OF FACT

Following Remand in August 2016, the agency of original jurisdiction (AOJ) issued a decision in November 2016 rating that granted service connection for an acquired psychiatric disorder, to include anxiety disorder, PTSD, and MDD. 


CONCLUSION OF LAW

As there remains no case in controversy, the criteria for dismissal of the appeal for entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, PTSD, and MDD are met. 38 U.S.C. § 7105 (2012).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  

The Board issued a decision in August 2016 that reopened the previously denied claim for service connection for an acquired psychiatric disorder, to include anxiety disorder, PTSD, and MDD and then Remanded the issue to the AOJ for development.  The appropriate development was accomplished.  Then, by a rating decision dated November 2016, the AOJ granted service connection for an acquired psychiatric disorder, to include anxiety disorder, PTSD, and MDD.  

As such, under 38 C.F.R. § 20.101,  the Board does not have jurisdiction to address a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, PTSD, and MDD, since this claim has been granted in full and there is no longer an issue in controversy.  There are no other issues on appeal.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the claim must be dismissed. 38 U.S.C.A. § 7105.

ORDER

The appeal for entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, PTSD, and MDD is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


